DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Information Disclosure Statement

2.	The information disclosure statements filed on March 19, 2021, May 10, 2022, and September 09, 2022 have been considered and placed in the application file.

                                                Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created 5doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, and 10-18 of U.S. Patent No. 10970036 (hereafter the “‘036 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the current Application (17/196872) are broader in scope to claims 1-8, and 10-18 of U.S. Patent No. 10970036, granted to Valerio Parise et al. with obvious wording variations of method, apparatus and computer program product claims.

	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art. 

	Regarding claim 1, Claim 1 of the instant application is broader or an otherwise obvious variant of Claim 1 of the ‘036 patent by broadening limitation cartilage conduction transducer by omitting limitation cartilage conduction; varying limitation audio content to acoustic content; moving limitation audio content to claim 6; and moving limitation a perception model to claim 7 (see claim 1 of the ‘036 patent).

	Regarding claim 2, see claim 2 of the ‘036 patent. 
 
	Regarding claim 3, see claim 3 of the ‘036 patent.
 
	Regarding claim 4, see claim 4 of the ‘036 patent.
 
	Regarding claim 5, see claim 5 of the ‘036 patent.
 
	Regarding claim 6, see claim 1 of the ‘036 patent.
 
	Regarding claim 7, see claim 1 of the ‘036 patent.
 
	Regarding claim 8, see claim 6 of the ‘036 patent.
 
	Regarding claim 9, see claim 7 of the ‘036 patent.
 
	Regarding claim 10, see claim 8 of the ‘036 patent.
 
	Regarding claim 11, see claim 10 of the ‘036 patent.
 
	Regarding claim 12, see claim 11 of the ‘036 patent.
 
	Regarding claim 13, see claim 12 of the ‘036 patent.
 
	Regarding claim 14, see claim 13 of the ‘036 patent.

	Regarding claim 15, see claim 14 of the ‘036 patent.
 
	Regarding claim 16, Claim 16 of the instant application is broader or an otherwise obvious variant of Claim 15 of the ‘036 patent by broadening limitation cartilage conduction transducer by omitting limitation cartilage conduction; varying limitation audio content to acoustic content; moving limitation audio content to claim 17; and moving limitation a perception model to claim 18 (see claim 15 of the ‘036 patent).
  
	Regarding claim 17, see claim 16 of the ‘036 patent.
 
	Regarding claim 18, see claim 15 of the ‘036 patent.
 
	Regarding claim 19, see claim 17 of the ‘036 patent.
 
	Regarding claim 20, Claim 20 of the instant application is broader or an otherwise obvious variant of Claim 18 of the ‘036 patent by broadening limitation cartilage conduction transducer by omitting limitation cartilage conduction; varying limitation audio content to acoustic content (see claim 18 of the ‘036 patent).
	
Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 5-8, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leppanen et al. U.S. Patent Application Publication 20180164588 (hereinafter, “Leppanen”) in view of Asfaw U.S. Patent Application Publication 20170374470; cited by Applicant, IDS dated 03/19/2021.

	Regarding claim 1, Leppanen teaches an audio system (In the example of FIG. 2E, display 262 is illustrated as a head mounted display comprising glasses, though display 262 may be any type of head mounted display. For example, output devices 264A-264D and/or 266A-266D may comprise one or more speakers, one or more vibration transducers, and/or the like (FIG. 2E , par [0073]); see 2A-2E, 3E-3F, and respective portions of the specification, pars [0019] – [0020], [0060-0061], [0072-0073], see Leppanen) comprising: 
		at least one transducer (output devices 264A-264D and/or 266A-266D, FIG. 2E , par [0073]) configured to present acoustic content and tactile content to a user (Output device 14 may comprise a tactile output device, such as a vibration transducer, an electronically deformable surface, an electronically deformable structure, and/or the like (Fig. 1, par [0061]).  For example, a user may easily detect vibrations from a vibration transducer mounted on head mounted display, mounting speakers on a head mounted display at particular positions may facilitate rendering of spatial audio, and/or the like.  In at least one example embodiment, an output device is a haptic output device. A haptic output device may refer to a tactile output device similar as described regarding FIG. 1 (see FIG. 2A , par [0072]). For example, output devices 264A-264D and/or 266A-266D may comprise one or more speakers, one or more vibration transducers, and/or the like, see FIG. 2E , par [0073], see Leppanen), i.e., one transducer to present acoustic content and one transducer to present tactile content; and 
		a controller (controller/processor 11, Fig. 1, par [0058], see Leppanen) configured to control the tactile content imparted to the user (The electronic apparatus 10 may comprise a user interface for providing output and/or receiving input. The electronic apparatus 10 may comprise an output device 14. Output device 14 may comprise an audio output device, such as a ringer, an earphone, a speaker, and/or the like. Output device 14 may comprise a tactile output device, such as a vibration transducer, an electronically deformable surface, an electronically deformable structure, and/or the like, (Fig. 1, par [0061], see Leppanen) via actuation of the at least one transducer (actuation of an audible notification comprises causation of actuation of an audio transducer, such as a speaker; actuation of a tactile notification comprises actuation of a tactile transducer, such as a vibration transducer, par [0090], see Leppanen).
	Leppanen further teaches actuation of an audible notification comprises causation of actuation of an audio transducer, such as a speaker; actuation of a tactile notification comprises actuation of a tactile transducer, such as a vibration transducer.  For example, the tactile notification may be a vibration signal that signifies the software event. In such an example, the rendering of the tactile notification may comprise actuation of a vibration transducer in a manner that corresponds with the vibration signal such that the user may perceive the vibration signal (par [0090], see Leppanen).
	However, Leppanen does not explicitly disclose via actuation of the at least one transducer being via actuation of the at least one transducer by altering spectral content of the acoustic content to improve perception of the tactile content, wherein the at least one transducer is further configured to present the acoustic content having the altered spectral content and the tactile content to the user.
	Asfaw teaches bone conduction transducer with increased low frequency performance (see Title) in which audio may be provided from a wearable device to a user using a bone conduction transducer (BCT) (par [0003], see Asfaw).  Each earpiece 220, 221 may be arranged such that when the wearable device 200 is worn, each BCT 222, 223 is positioned to the posterior of a wearer's ear. For instance, in an exemplary embodiment, an earpiece 220, 221 may be arranged such that a respective BCT 222, 223 can contact the auricle of both of the wearer's ears and/or other parts of the wearer's head (Fig. 2, par [0052], see Asfaw). For instance, a BCT may be implemented with a vibration transducer that is configured to receive an audio signal and to vibrate a wearer's bone structure or pinnae in accordance with the audio signal (Fig. 2, par [0053], see Asfaw). For example, the electrical signals can drive currents in alternating directions through the wire coil 604 so as to create a time-changing magnetic field with a frequency and/or amplitude (i.e., spectral content) sufficient to create the desired vibrations for perception in the inner ear (Fig. 6, par [0088], see Asfaw).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the bone conduction transducer with increased low frequency performance taught by Asfaw with the audio system of Leppanen such that to obtain via actuation of the at least one transducer being via actuation of the at least one transducer by altering spectral content of the acoustic content to improve perception of the tactile content, wherein the at least one transducer is further configured to present the acoustic content having the altered spectral content and the tactile content to the user as claimed for purpose of an enhanced low-frequency frequency response as suggested by Asfaw in paragraph [0095].
	
	Regarding claim 5, Leppanen in view of Asfaw teaches the audio system of claim 1.  Leppanen in view of Asfaw, as modified, teaches wherein the controller is further configured to generate the audio content (the processor 152 can interpret signals from the audio input device 160 communicating a data indicative of audio content (e.g., a digitized audio stream), Fig. 6, par [0088], see Asfaw) with a defined level of a near field effect (The processor 152 can generate electrical signals to the wire coil 604 to create a time-changing magnetic field sufficient to vibrate the diaphragm 622 to create vibrations in the wearer's inner ear corresponding to the original audio content, Fig. 6, par [0088], see Asfaw) by controlling the tactile content (the rendering of the tactile notification may comprise actuation of a vibration transducer in a manner that corresponds with the vibration signal such that the user may perceive the vibration signal, par [0090], see Leppanen), the audio content comprising the acoustic content and the tactile content (The electronic apparatus 10 may comprise an output device 14. Output device 14 may comprise an audio output device, such as a ringer, an earphone, a speaker, and/or the like.  Output device 14 may comprise a tactile output device, such as a vibration transducer, an electronically deformable surface, an electronically deformable structure, and/or the like (Fig. 1, par [0061], see Leppanen); a user may easily detect vibrations from a vibration transducer mounted on head mounted display, mounting speakers on a head mounted display at particular positions may facilitate rendering of spatial audio, and/or the like; a haptic output device may refer to a tactile output device similar as described regarding FIG. 1 (see FIG. 2A , par [0072], see Leppanen); for instance, a BCT may be implemented with a vibration transducer that is configured to receive an audio signal and to vibrate a wearer's bone structure or pinnae in accordance with the audio signal (Fig. 2, par [0053], see Asfaw).

	Regarding claim 6, Leppanen in view of Asfaw teaches the audio system of claim 1.  Leppanen in view of Asfaw, as modified, teaches wherein the controller is further configured to: control the amount of tactile content (create a time-changing magnetic field with a frequency and/or amplitude sufficient, par [0088], see Asfaw) when generating audio content with the acoustic content and the tactile content (a frequency and/or amplitude sufficient to create the desired vibrations for perception in the inner ear, par [0088], see Asfaw) by altering spectral content of an audio signal that is input into the audio system (the electrical signals can drive currents in alternating directions through the wire coil 604 so as to create a time-changing magnetic field with a frequency and/or amplitude sufficient to create the desired vibrations for perception in the inner ear corresponding to the  original audio content (Fig. 6, par [0088], see Asfaw).

	Regarding claim 7, Leppanen in view of Asfaw teaches the audio system of claim 6.  Leppanen in view of Asfaw, as modified, teaches Regarding claim 7, Leppanen in view of Asfaw teaches the audio system of claim 6.  Leppanen in view of Asfaw, as modified, teaches wherein the controller is further configured to: control the amount of the tactile content based on a perception model with tactility information (the electrical signals can drive currents in alternating directions through the wire coil 604 so as to create a time-changing magnetic field with a frequency and/or amplitude sufficient to create the desired vibrations for perception (e.g., tactility information) in the inner ear (Fig. 6, par [0088], see Asfaw).

	Regarding claim 8, Leppanen in view of Asfaw teaches the audio system of claim 6.  Leppanen in view of Asfaw, as modified, teaches further comprising: at least one sensor (the wearable device 200 may include a microphone array and/or multiple microphones arranged at various locations on the wearable device 200, Fig. 2, par [0051], see Asfaw) configured to detect sounds produced by the at least one transducer; and the controller is further configured to generate the perception model based at least in part on the detected sounds (the electrical signals can drive currents in alternating directions through the wire coil 604 so as to create a time-changing magnetic field with a frequency and/or amplitude sufficient to create the desired vibrations for perception in the inner ear (Fig. 6, par [0088], see Asfaw); a user may perceive the information as being associated with a particular location in an environment (par [0079], see Leppanen).
	
	Regarding claim 13, Leppanen in view of Asfaw teaches the audio system of claim 1.  Leppanen in view of Asfaw, as modified, teaches wherein the at least one transducer includes a plurality of cartilage conduction transducers (As used herein, BCT 110 may refer to a single transducer (e.g., for mono listening), two transducers (e.g., for stereo listening), or more transducers. Furthermore, although the term "bone conduction" is used with respect to BCT 110, it is understood that BCT 110 may relate to a variety of transducers configured to convey sound fully or partially through contact with a body, through bone or other structures such as cartilage (Fig. 1, par [0030], see Asfaw).
	
	Regarding claim 14, Leppanen in view of Asfaw teaches the audio system of claim 1.  Leppanen in view of Asfaw, as modified, teaches wherein the at least one transducer includes at least one of: one or more air conduction transducers, one or more bone conduction transducers, and one or more cartilage conduction transducers (As used herein, BCT 110 may refer to a single transducer (e.g., for mono listening), two transducers (e.g., for stereo listening), or more transducers, i.e., one or more air conduction transducers. Furthermore, although the term "bone conduction" is used with respect to BCT 110, it is understood that BCT 110 may relate to a variety of transducers configured to convey sound fully or partially through contact with a body, through bone or other structures such as cartilage (Fig. 1, par [0030], see Asfaw).

	Regarding claim 15, Leppanen in view of Asfaw teaches the audio system of claim 1.  Leppanen in view of Asfaw, as modified, teaches wherein the audio system is part of a headset (The BCT 110 may include a hands-free headset or headphones, Fig. 1, par [0030], see Asfaw). 
	
	Regarding claim 16, this claim merely reflects the method to the apparatus claim of Claim 1 and is therefore rejected for the same reasons.

	Regarding claim 17, Leppanen in view of Asfaw teaches the audio system of claim 16.  Leppanen in view of Asfaw, as modified, teaches further comprising at least one of: providing navigation instructions to the user using the tactile content; increasing speech intelligibility for audio content presented to the user by controlling the tactile content, the audio content comprising the acoustic content and the tactile content; and generating the acoustic content with the tactile content (The electronic apparatus 10 may comprise an output device 14. Output device 14 may comprise an audio output device, such as a ringer, an earphone, a speaker, and/or the like.  Output device 14 may comprise a tactile output device, such as a vibration transducer, an electronically deformable surface, an electronically deformable structure, and/or the like (Fig. 1, par [0061], see Leppanen); a user may easily detect vibrations from a vibration transducer mounted on head mounted display, mounting speakers on a head mounted display at particular positions may facilitate rendering of spatial audio, and/or the like; a haptic output device may refer to a tactile output device similar as described regarding FIG. 1 (see FIG. 2A , par [0072], see Leppanen) having a defined level of a near field effect (The processor 152 can generate electrical signals to the wire coil 604 to create a time-changing magnetic field sufficient to vibrate the diaphragm 622 to create vibrations in the wearer's inner ear corresponding to the original audio content, Fig. 6, par [0088], see Asfaw) by controlling the tactile content (actuation of a tactile notification comprises actuation of a tactile transducer, par [0090], see Leppanen).
	
	Regarding claim 18, Leppanen in view of Asfaw teaches the audio system of claim 16.  Leppanen in view of Asfaw, as modified, teaches further comprising: 
	when generating audio content with the acoustic content and the tactile content (create a time-changing magnetic field with a frequency and/or amplitude sufficient; a frequency and/or amplitude sufficient to create the desired vibrations for perception in the inner ear, par [0088], see Asfaw),
		controlling an amount of the tactile content by altering spectral content of an audio signal (the electrical signals can drive currents in alternating directions through the wire coil 604 so as to create a time-changing magnetic field with a frequency and/or amplitude sufficient to create the desired vibrations for perception in the inner ear corresponding to the  original audio content (Fig. 6, par [0088], see Asfaw) based on a perception model with tactility information (the electrical signals can drive currents in alternating directions through the wire coil 604 so as to create a time-changing magnetic field with a frequency and/or amplitude sufficient to create the desired vibrations for perception (e.g., tactility information) in the inner ear (Fig. 6, par [0088], see Asfaw).

	Regarding claim 20, this claim merely specifies a computer program product comprising a non-transitory computer-readable storage medium having instructions encoded thereon that, when executed by one or more processors, cause the one or more processors to operate an audio system of Claim 1 and is therefore interpreted and rejected for the same reasons.
	
9.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Leppanen et al. U.S. Patent Application Publication 20180164588 (hereinafter, “Leppanen”) in view of Asfaw U.S. Patent Application Publication 20170374470, and further in view of Martin et al. Patent Application Publication 20190268712 (hereinafter “Martin”); cited by Applicant, IDS dated 03/19/2021.

	Regarding claim 2, Leppanen in view of Asfaw teaches the audio system of claim 1.  Leppanen in view of Asfaw, as modified, teaches processor 11 may comprise means, such as circuitry, for implementing audio, video, communication, navigation, logic functions, and/or the like, as well as for implementing one or more example embodiments including, for example, one or more of the functions described herein (par [0060], Fig. 1, see Leppanen).  
	However, Leppanen in view of Asfaw does not explicitly disclose wherein the controller is further configured to provide navigation instructions to the user using the tactile content. 
	Martin teaches directional audio selection (see Title) in which directional audio selection engine 240 is configured to receive inertial information (in the form of sensor data) about a movement, change in location (e.g., via a global positioning system (GPS)), orientation (e.g., via a multi-degree-of-freedom IMU), or tactile actuation from sensor system 36, and send instructions to the control circuit 30 at the audio device 10 to modify the audio output at transducer(s) 28 based upon that inertial information (Fig. 2, par [0062], see Martin).  The user can select between these samples in the array to actuate additional functions of the directional audio selection engine 240, e.g., to initiate playback of the source of audio content 265 associated with the selected audio sample. Samples (and associated content 265) can include music choices, navigation/direction choices, news source choices, audio messages Fig. 2, (par [0062], see Martin).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the directional audio selection taught by Martin with the audio system of Leppanen in view of Asfaw in view of Bentovim such that to obtain wherein the controller is further configured to provide navigation instructions to the user using the tactile content as claimed in order to improve the user experience when compared to text or graphical information, as suggested by Martin in paragraph [0133].

	Regarding claim 3, Leppanen in view of Asfaw in view of Martin teaches the audio system of claim 2.  Leppanen in view of Asfaw in view of Martin, as modified, teaches wherein:
		the at least one transducer (including BCT 222 and 223, Fig. 2, par [0052], see Asfaw) comprises at least one cartilage conduction transducers (although the term "bone conduction" is used with respect to BCT 110, it is understood that BCT 110 may relate to a variety of transducers configured to convey sound fully or partially through contact with a body, through bone or other structures such as cartilage, par [0031], see Asfaw) attached to a corresponding ear of the user (Each earpiece 220, 221 may be arranged such that when the wearable device 200 is worn, each BCT 222, 223 is positioned to the posterior of a wearer's ear, Fig. 2, par [0052], see Asfaw); and 
		the controller (processor 11 may be any type of processor, controller, embedded controller, processor core, and/or the like. In at least one example embodiment, processor 11 utilizes computer program code to cause an apparatus to perform one or more actions, Fig. 1, par [0058], see Leppanen; Controller 150 may include at least one processor 152 and a memory 154, Fig. 1, par [0042], see Asfaw) is further configured to selectively apply the tactile content to the corresponding ear via the at least one cartilage conduction transducer (Processor 152 may be capable of executing program instructions (e.g., compiled or non-compiled program logic and/or machine code) stored in memory 154 to carry out the various functions described herein. Therefore, memory 154 may include a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by computing device 100, cause computing device 100 to carry out any of the methods, processes, or operations disclosed in this specification and/or the accompanying drawings, Fig. 1, par [0043], see Asfaw) to provide the navigation instructions to the user (The user can select between these samples in the array to actuate additional functions of the directional audio selection engine 240, e.g., to initiate playback of the source of audio content 265 associated with the selected audio sample. Samples (and associated content 265) can include music choices, navigation/direction choices, news source choices, audio messages Fig. 2, par [0062], see Martin).
	
	Regarding claim 4, Leppanen in view of Asfaw discloses the audio system of claim 1.  Leppanen in view of Asfaw, as modified, teaches a controller (controller/processor 11, Fig. 1, par [0058], see Leppanen) configured to control audio content presented to the user by controlling the tactile content (The electronic apparatus 10 may comprise an output device 14. Output device 14 may comprise an audio output device, such as a ringer, an earphone, a speaker, and/or the like.  Output device 14 may comprise a tactile output device, such as a vibration transducer, an electronically deformable surface, an electronically deformable structure, and/or the like (Fig. 1, par [0061]).  For example, a user may easily detect vibrations from a vibration transducer mounted on head mounted display, mounting speakers on a head mounted display at particular positions may facilitate rendering of spatial audio, and/or the like.  In at least one example embodiment, an output device is a haptic output device. A haptic output device may refer to a tactile output device similar as described regarding FIG. 1 (see FIG. 2A , par [0072], see Leppanen), the audio content comprising the acoustic content and the tactile content (The electronic apparatus 10 may comprise an output device 14. Output device 14 may comprise an audio output device, such as a ringer, an earphone, a speaker, and/or the like.  Output device 14 may comprise a tactile output device, such as a vibration transducer, an electronically deformable surface, an electronically deformable structure, and/or the like (Fig. 1, par [0061], see Leppanen); a user may easily detect vibrations from a vibration transducer mounted on head mounted display, mounting speakers on a head mounted display at particular positions may facilitate rendering of spatial audio, and/or the like; a haptic output device may refer to a tactile output device similar as described regarding FIG. 1 (see FIG. 2A , par [0072], see Leppanen); for instance, a BCT may be implemented with a vibration transducer that is configured to receive an audio signal and to vibrate a wearer's bone structure or pinnae in accordance with the audio signal (Fig. 2, par [0053], see Asfaw).
	However, Leppanen in view of Asfaw does not explicitly disclose wherein the controller is further configured to increase speech intelligibility for audio content presented to the user by controlling the tactile content.
	Martin teaches directional audio selection (see Title) in which the audible notification may comprise audible speech (par [0089], see Martin).  Martin further teaches wherein the controller is further configured to increase speech intelligibility for the audio content presented to the user by controlling the tactile content (In some cases, the directional audio selection engine 240 can be utilized with a mobile application, such as an application accessible on the audio device 10 or the smart device 280, and can provide an actuatable mechanism (e.g., an interface control, audio control or tactile control), i.e., increase speech intelligibility, for saving or modifying settings and preferences, Fig. 2, par [0132], see Martin); it is commonplace for that audio to be provided with at least two audio channels (e.g., stereo audio with left and right channels) to be acoustically presented with separate earpieces to each ear (par [0045], see Martin).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the directional audio selection taught by Martin with the audio system of Leppanen in view of Asfaw such that to obtain wherein the controller is further configured to increase speech intelligibility for the audio content presented to the user by controlling the tactile content as claimed in order to improve the user experience when compared to text or graphical information, as suggested by Martin in paragraph [0133].

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leppanen et al. U.S. Patent Application Publication 20180164588 (hereinafter, “Leppanen” in view of Asfaw U.S. Patent Application Publication 20170374470, and further in view of Bentovim et al. Patent Application Publication 20190379940 (hereinafter “Bentovim”); cited by Applicant, IDS dated 03/19/2021.

	Regarding claim 11, Leppanen in view of Asfaw teaches the audio system of claim 1.  Leppanen in view of Asfaw, as modified, teaches electronic apparatus (10, Fig. 1) may be a video recorder (par [0056], Fig. 1, see Leppanen); the audio content comprising the acoustic content and the tactile content (The electronic apparatus 10 may comprise an output device 14. Output device 14 may comprise an audio output device, such as a ringer, an earphone, a speaker, and/or the like.  Output device 14 may comprise a tactile output device, such as a vibration transducer, an electronically deformable surface, an electronically deformable structure, and/or the like (Fig. 1, par [0061], see Leppanen); a user may easily detect vibrations from a vibration transducer mounted on head mounted display, mounting speakers on a head mounted display at particular positions may facilitate rendering of spatial audio, and/or the like; a haptic output device may refer to a tactile output device similar as described regarding FIG. 1 (see FIG. 2A , par [0072], see Leppanen); for instance, a BCT may be implemented with a vibration transducer that is configured to receive an audio signal and to vibrate a wearer's bone structure or pinnae in accordance with the audio signal (Fig. 2, par [0053], see Asfaw).  
	However, Leppanen in view of Asfaw does not explicitly disclose wherein the controller is further configured to: perform tactile enhancement on an audio signal that is input into the audio system to create audio content for presentation to the user.
	Bentovim discloses system for sharing user-generated content (see Title) including a viewer device (see Abstract, see Bentovim). 
	Bentovim further discloses the recording device 110 may be any type of electronic device, which is capable of capturing audio and/or video (Fig. 1, par [0028], see Bentovim); one or more of the recording devices may be configured to capture audio only (e.g., audio at a lecture, a speech or a rally) (par [0029], see Bentovim); electronic data may be transmitted to the recording device (400, Fig. 4) from the content-sharing system (100, Fig. 1) via the network (132, Fig. 1), which data causes the processor of the recording device (400) to generate an indicator based on the user commands received from a viewer device. Instructions from viewers may be presented to a recorder in a variety of ways, such as via audible instructions, tactile instructions (e.g., the right or left side of the AR/MR headset or glasses may vibrate to indicate to the user to turn their head in that direction), (par [0060], see Bentovim).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the discloses system for sharing user-generated content taught by Bentovim with the audio system of Leppanen in view of Asfaw such that to obtain wherein the controller is further configured to: perform tactile enhancement on an audio signal that is input into the audio system to create audio content for presentation to the user as claimed in order to facilitate viewing particular information in an intuitive and simple manner, as suggested by Bentovim in paragraph [0002].

11.	Claims 9-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leppanen et al. U.S. Patent Application Publication 20180164588 (hereinafter, “Leppanen”) in view of Asfaw U.S. Patent Application Publication 20170374470, and further in view of Moeller  et al. Patent Application Publication 20180152786 (hereinafter “Moeller”); cited by Applicant, IDS dated 03/19/2021.

	Regarding claim 9, Leppanen in view of Asfaw discloses the audio system of claim 1.  However, Leppanen in view of Asfaw does not explicitly disclose wherein the controller is further configured to: control the tactile content by enhancing a portion of a frequency spectrum of an audio signal that is input into the audio system when generating the acoustic content with the tactile content for presentation to the user.
	Moeller teaches tactile bass response (see Title) by a user of a device (see Abstract).  Moeller further teaches wherein the controller is further configured to: control the tactile content by enhancing a portion of a frequency spectrum of an audio signal (enhance a frequency spectrum of the second audio signal in the bass frequency range, see claims 1, 12, 17, see Moeller) that is input into the audio system (second user device 104, Fig. 1, par [0023], see Moeller) when generating the acoustic content with the tactile content for presentation to the user (the first user device to execute a tactile bass response representation associated with the second audio signal, such that the tactile bass response is executed at a second time, the second time being determined based at least in part on the temporal delay, wherein causing, by the one or more processors, the first user device to execute a tactile bass response representation comprises controlling, by the one or more processors, operation of one or more haptic actuators associated with the first user device based at least in part on the tactile bass response representation, to enhance a frequency spectrum of the second audio signal in the bass frequency range, see claims 1, 12, 17, see Moeller) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the tactile bass response taught by Moeller with the audio system of Leppanen in view of Asfaw such that to obtain wherein the controller is further configured to: control the tactile content by enhancing a portion of a frequency spectrum of an audio signal that is input into the audio system when generating the acoustic content with the tactile content for presentation to the user as claimed in order to enhance a frequency spectrum of the second audio signal in the bass frequency range, as suggested by Moeller in Claim 1.

	Regarding claim 10, Leppanen in view of Asfaw discloses the audio system of claim 1.  However, Leppanen in view of Asfaw does not explicitly disclose wherein the controller is further configured to: enhance a sound source by controlling the tactile content, the sound source located at a location remote from the user.
	Moeller teaches tactile bass response (see Title) by a user of a device (see Abstract).  Moeller further teaches wherein the controller is further configured to: enhance a sound source  (causing, by one or more processors, a first user device to output a response indicative of first audio signal, see claim 1 of Moeller) by controlling the tactile content (causing, by one or more processors, a first user device to output a response indicative of first audio signal, and causing a second user device to output the first audio signal a first user device can be configured to provide a tactile bass response associated with an audio signal output by a second user device, par [0013], see Moeller), the sound source located at a location remote from the user (The second user device 330 can also include a network interface used to communicate with one or more remote computing devices (e.g. first user device 310) over the network 340, par [0051], see Moeller).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the tactile bass response taught by Moeller with the audio system of Leppanen in view of Asfaw such that to obtain wherein the controller is further configured to: enhance a sound source by controlling the tactile content, the sound source located at a location remote from the user as claimed for purpose of providing the playback of the audio signal and the tactile bass response representation are substantially synchronized, as suggested by Moeller in paragraph [0013].

	Regarding claim 19, this claim merely reflects the method to the apparatus claim of Claim 9 and is therefore rejected for the same reasons. 

 12.	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leppanen et al. U.S. Patent Application Publication 20180164588 (hereinafter, “Leppanen”) in view of Asfaw U.S. Patent Application Publication 20170374470, and further in view of Kupershmidt et al. Patent Application Publication 20140363003 (hereinafter “Kupershmidt”); cited by Applicant, IDS dated 03/19/2021.

	Regarding claim 12, Leppanen in view of Asfaw discloses the audio system of claim 1.  Leppanen in view of Asfaw, as modified, teaches at least one sensor configured to detect sounds (a microphone, par [0061], see Leppanen; at least one microphone 226, Fig. 2, par [0051], see Asfaw)  and  the at least one transducer (a speaker, par [0061], see Leppanen; a bone-conduction speaker, Fig. 2, par [0053], see Asfaw).
	However, Leppanen in view of Asfaw does not explicitly disclose further comprising: at least one sensor configured to detect sounds produced by the at least one transducer sounds; and the controller is further configured to: detect a level of degradation of the detected sounds; and process an audio signal that is input into the audio system to mitigate degradation of the acoustic content, based on the detected level of degradation. 
	Kupershmidt teaches indication of quality for placement of bone conduction transducers (see Title) in which with reference to Fig. 3, the electronic device (300, Fig. 3, see Kupershmidt) may incorporate, for example, a plurality of audio input and/or output (I/O) components (e.g., microphones, speakers, and/or other audio I/O components (Fig. 3, par [0029], see Kupershmidt); the electronic device 300 may comprise an audio processor 310, an audio input device (e.g., a microphone) 320, an audio output device (e.g., a speaker) 330, bone conduction elements 340 and 350 (e.g., for use, respectively, in outputting and inputting acoustic signals based on bone conduction), a bone conduction controller block 360, and an indication handler 370 (Fig. 3, par [0031], see Kupershmidt); while speakers (e.g., the speaker 330) and microphones (e.g., the microphone 320) may be configured to output or input audio or acoustic signals based on transmission or reception of signals (e.g., via vibration of membranes) through the air, bone conduction elements are used in outputting or inputting audio (or other acoustic) signals via or through users' bones (Fig. 3, par [0032], see Kupershmidt); the bone conduction controller 360 may be configured to determine adjustments of certain bone conduction related components (e.g., bone conduction elements 340/350) and/or bone conduction related functions (e.g., bone conduction related functions in the audio processor 310) (Fig. 3, par [0039], see Kupershmidt); the bone conduction controller 360 may generate quality related data, which may be used in generated quality indication, the bone conduction controller 360 may provide results of quality assessment of bone conduction (e.g., via control signal 363) to the indication handler 370.  The indication handler 370 may then process the quality related information, to generate a corresponding quality indication which may be configured for presentation to the user based on one or more available means--e.g., as audible and/or visual signals, indicating quality of certain aspects of bone conduction (e.g., quality of attachment). The quality indication may be configured as simple `good` or `bad` indications, i.e., level. The quality indication may also be configured as a graduated indication--i.e., a range of different values (par [0040], see Kupershmidt).  In step 606, indication(s) of quality (e.g., audio and/or visual indications) may be generated and presented to users. In step 608, possible adjustments to bone conduction related components and/or functions (e.g., adjust gain applied in bone conduction output path) may be determined based on assessed quality (Fig. 6, par [0071], see Kupershmidt).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the indication of quality for placement of bone conduction transducers taught by Kupershmidt with the audio system of Leppanen in view of Asfaw such that to obtain further comprising: at least one sensor configured to detect sounds produced by the at least one transducer sounds; and the controller is further configured to: detect a level of degradation of the detected sounds; and process an audio signal that is input into the audio system to mitigate degradation of the acoustic content, based on the detected level of degradation as claimed in order to support near-end listening intelligibility enhancement, as suggested by Kupershmidt in paragraph [0027].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571) 272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654   

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654